260 S.W.3d 435 (2008)
STATE of Missouri, Respondent,
v.
Joseph BAKER, Appellant.
No. ED 90298.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Daniel J. Briegel, Union, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Joseph Baker ("Defendant") appeals from the judgment upon his conviction of one count of producing a controlled substance, Section 195.211, RSMo 2000,[1] and one count of resisting arrest, Section 575.150. Defendant argues the trial court erred in overruling his motion to suppress evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All further references are to RSMo 2000 unless otherwise indicated.